Theodore A. McKee, Circuit Judge
We agree Plaintiffs have not demonstrated a likelihood of success on the merits and that they have not established that they will be irreparably harmed if their Motion to Enjoin the Boyertown School District's policy is denied.
We therefore Affirm the District Court's denial of a preliminary injunction substantially for the reasons that the Court explained in its exceptionally well reasoned Opinion of August 25, 2017.
A formal Opinion will follow. The mandate shall issue forthwith. The time for filing a petition for rehearing will run from the date that the Court's formal opinion is entered on the docket.